UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA,                                               :
                                                                        :
                                         Plaintiff,                     :
                                                                        :   16 Civ. 836 (JPO)
                  v.                                                    :
                                                                        :
GLENWOOD MANAGEMENT CORPORATION,                                        :
LIBERTY STREET REALTY, LLC, and STEPHEN B.                              :
JACOBS GROUP, PC,                                                       :
                                                                        :
                                         Defendants.                    :
                                                                        :
------------------------------------------------------------------------X

                                         ORDER OF DISMISSAL

        WHEREAS, on February 11, 2016, the Court entered a Consent Decree between plaintiff,

the United States of America (the “United States”), and defendants, Glenwood Management

Corporation (“Glenwood”) and Liberty Street Realty, LLC (“Liberty Street”);

        WHEREAS, the entry of the Consent Decree dismissed this action as to Glenwood and

Liberty Street without prejudice to its reinstatement under certain conditions;

        WHEREAS, the Consent Decree provides that “[u]pon the expiration of the Consent

Decree and all obligations thereunder, the United States shall seek an order dismissing the

Complaint against Glenwood and Liberty Street Realty, LLC with prejudice” (¶ 91);

        WHEREAS, on May 27, 2021, the United States confirmed that Glenwood and Liberty

Street have fulfilled their obligations under the Consent Decree and sought dismissal of this

action with prejudice;
       IT IS HEREBY ORDERED that the above-captioned action is dismissed with prejudice

as to Glenwood and Liberty Street and is not subject to reinstatement as to those defendants.




Dated: May 28, 2021
       New York, New York




                                             _______________________________
                                             ________ THE HONORABLE J.
                                             PAUL OETKEN UNITED STATES
                                             DISTRICT JUDGE




                                                2
